ACCEPTED
                                                                                         03-14-00035-CV
                                                                                                 7174034
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                    9/30/2015 4:27:07 PM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK

                           No. 03-14-00035-CV
                                              FILED IN
____________________________________________________
                                        3rd COURT OF APPEALS
                                                                  AUSTIN, TEXAS
                    In the Third Court of Appeals of Texas     9/30/2015 4:27:07 PM
                                                                 JEFFREY D. KYLE
                                                                       Clerk

                              In the Estate of
                      Evelyn Landua Koehler, Deceased


       An Appeal from County Court at Law No. 1 of Bell County, Texas
              The Honorable Judge Edward Johnson, Presiding
                       Trial Court Cause No. 29,462


                NOTICE OF APPEARANCE OF COUNSEL


      Pursuant to Tex. R. App. P. 6.1(c), Appellee, Kanda Koehler, files this

Notice of Appearance of Counsel on appeal:

1.    Appellee designates the following attorney as lead counsel on appeal:

                                  Jack R. Crews
                     Baird, Crews, Schiller & Whitaker, P.C.
                             State Bar No. 09072300
                               15 North Main Street
                               Temple, Texas 76501
                              (254) 743-7320 (voice)
                               (254) 774-9353 (fax)
                            jackcrews@bcswlaw.com

2.    Kenneth R. Valka and Benjamin D. Burnett will be co-counsel on appeal:

                                Kenneth R. Valka
                     Baird, Crews, Schiller & Whitaker, P.C.
                             State Bar No. 20435300
                                    15 North Main Street
                                    Temple, Texas 76501
                                   (254) 743-7350 (voice)
                                    (254) 774-9353 (fax)
                                  kenvalka@bcswlaw.com

                                 Benjamin D. Burnett
                        Baird, Crews, Schiller & Whitaker, P.C.
                                State Bar No. 24072012
                                 15 North Main Street
                                 Temple, Texas 76501
                                (254) 743-7324 (voice)
                                 (254) 774-9353 (fax)
                            benjaminburnett@bcswlaw.com

3.     Appellee requests that the parties to this Appeal take notice of this

       designation, and that both the Court and the parties send notices or any other

       communications regarding this appeal to the appropriate counsel noted

       above.




NOTICE OF APPEARANCE OF COUNSEL                                                PAGE 2
                                  Respectfully submitted,

                                  BAIRD, CREWS, SCHILLER & WHITAKER, P.C.


                                  By:     /s/ Jack R. Crews
                                        JACK R. CREWS
                                        State Bar Card No.: 05072300
                                        (254) 743-7320 – Direct
                                        E-mail: jackcrews@bcswlaw.com
                                        KENNETH R. VALKA
                                        State Bar Card No.: 20435300
                                        (254) 743-7350 – Direct
                                        E-mail: kenvalka@bcswlaw.com
                                        BENJAMIN D. BURNETT
                                        State Bar Card No.: 24072012
                                        (254) 743-7324 – Direct
                                        E-mail: benjaminburnett@bcswlaw.com

                                        15 North Main Street
                                        Temple, Texas 76501
                                        Fax: (254) 774-9353

                                        ATTORNEYS FOR APPELLEE




NOTICE OF APPEARANCE OF COUNSEL                                               PAGE 3
                                  CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of this document was sent to the
person(s) named below pursuant to Tex. R. App. P. 9.5(b) on September 30, 2015:

       Robert Little
       Kristen A. Mynar
       Naman, Howell, Smith & Lee, PLLC
       400 Austin Ave., Ste. 800
       Waco, Texas 76701
       ATTORNEYS FOR APPELLANT


                                               /s/ Ben Burnett
                                          BENJAMIN D. BURNETT




NOTICE OF APPEARANCE OF COUNSEL                                               PAGE 4